In an action to enjoin defendants from using the name “Presto” and for an accounting and damages, the plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered March 10, 1964 upon the court’s written decision, after a non jury trial, which dismissed the complaint upon the merits. Judgment affirmed, with one bill of costs to the respondents. In our opinion, the record amply supports the finding below that no agreement was made among the *897corporate shareholders not to nse the name “Presto” after the dissolution, but that the intention of the parties was that all the shareholders of the dissolving corporation could continue to use the art work of the corporation, including the word “Presto.” Beldock, P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.